Citation Nr: 1210113	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-17 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for panhypopituitarism.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Cushing's Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The appellant had service in the U.S. Army Reserve with a period of active duty for training from January 4, 1980 through May 20, 1980.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the RO.  

On VA Form 9, dated in April 2009, the appellant raised contentions to the effect that service connection was warranted for a knee disorder.  That claim has not been certified to the Board on appeal, nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  However, it is referred to the RO for appropriate action.

After reviewing the record, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2011, during the course of the appeal, the appellant failed to report for a video conference with the undersigned Veterans Law Judge.  

In January 2011, the undersigned Veterans Law Judge found that the appellant had shown good cause for failing to appear for her December 2011 video conference and for failing to provide a timely request for a new hearing date.  Accordingly, the Judge granted the appellant's motion for a new video conference.  Therefore, the case is remanded for the following action:

Schedule the appellant for a video conference with a member of the Board.  A copy of the notice informing the appellant of the date, time, and place of that hearing must be associated with the claims folder.  If that notice is returned to VA as undeliverable, that fact must be noted in writing and also associated with the claims folder.  

Following the requested hearing, the case should be returned to the Board for further appellate consideration. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


